POWER OF ATTORNEY We, the undersigned officers and Trustees of The Wright Managed Equity Trust, a Massachusetts business trust, do hereby constitute and appoint Judith R. Corchard, Peter M. Donovan, and A.M. Moody, III, or any of them, to be true, sufficient and lawful attorneys, or attorney for each of us, to sign for each of us, in the name of each of us in the capacity indicated below, any Registration Statement and any and all amendments (including post-effective amendments) to the Registration Statementfiled by The Wright Managed Equity Trust with the Securities and Exchange Commission in respect of shares of beneficial interest and other documents and papers relating thereto. IN WITNESS WHEREOF I have hereunto set my hand on the date set opposite my signature. NameCapacityDate President, Principal Executive /s/ Peter M. Donovan Officer and Trustee March 17, 2011 Peter M. Donovan Treasurer, Principal Financial /s/ Michael J. McKeen and Accounting OfficerMarch 17, 2011 Michael J. McKeen /s/ James J. Clarke Trustee March 17, 2011 James J. Clarke /s/ Dorcas R. Hardy Trustee March 17, 2011 Dorcas R. Hardy /s/ A.M. Moody III Trustee March 17, 2011 A.M. Moody, III /s/ Richard E. Taber Trustee March 17, 2011 Richard E. Taber
